Name: Commission Regulation (EEC) No 742/88 of 21 March 1988 on offers tendered in respect of the 15th invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86 and amending this Regulation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 76/ 16 Official Journal of the European Communities 22. 3 . 88 COMMISSION REGULATION (EEC) No 742/88 of 21 March 1988 on offers tendered in respect of the 15th invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3905/86 and amending this Regulation Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 7 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 3905/86 of 22 December 1986 on the sale by tender, for export, of beef held by certain intervention agencies to Peru (3), as last amended by Regulation (EEC) No 3302/87 (4), intervention agencies have issued a standing invitation to tender in respect of certain quantities of beef which they hold ; Whereas no offers were received in respect of the 15th individual invitation to tender ; Whereas Article 1 (1 ) of Regulation (EEC) No 3905/86 stipulates that the intervention agencies shall offer for sale quarters taken over by them before 1 September 1986 ; whereas this date should be put forward ; HAS ADOPTED THIS REGULATION : Article 1 For the 15th individual invitation to tender pursuant to Regulation (EEC) No 3905/86, in respect of which the time limit for the submission of tenders expired on 9 March 1988, no award shall be made. Article 2 In Article 1 ( 1 ) of Regulation (EEC) No 3905/86, '1 September 1986' is replaced by *1 September 1987'. Article 3 This Regulation shall enter into force on 22 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6 . 1968 , p. 24. 0 OJ No L 370, 30 . 12. 1987, p. 7 . (3) OJ No L 364, 23 . 12. 1986, p. 17. (&lt;) OJ No L 313, 4. 11 . 1987, p. 5 .